     Case 2:20-cv-00850-JLS-E Document 24 Filed 09/06/20 Page 1 of 1 Page ID #:477



1

2

3

4

5                                  UNITED STATES DISTRICT COURT

6                                 CENTRAL DISTRICT OF CALIFORNIA

7    PABLO MORALES,                             )   NO. CV 20-850-JLS(E)
                                                )
8                         Petitioner,           )
                                                )
9           v.                                  )   ORDER ACCEPTING FINDINGS,
                                                )
10   PATRICK COVELLO, Warden,                   )   CONCLUSIONS AND RECOMMENDATIONS
                                                )
11                     Respondent.              )   OF UNITED STATES MAGISTRATE JUDGE
     ____________________________               )
12
            Pursuant to 28 U.S.C. section 636, the Court has reviewed
13
     the Petition, all of the records herein and the attached Report and Recommendation of United
14
     States Magistrate Judge. Further, the Court has engaged in a de novo review of those portions
15
     of the Report and Recommendation to which any objections have been made. The Court
16
     accepts and adopts the Magistrate Judge’s Report and Recommendation.
17

18
            IT IS ADJUDGED that the Petition is denied and dismissed with prejudice.
19

20
            DATED: September 6, 2020
21

22                                              _______________________________
                                                    JOSEPHINE L. STATON
                                                  UNITED STATES DISTRICT JUDGE
